 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Processing Corporation and United Steel-workers of America, AFL-CIO. Case 10-CA-16028July 30, 1982DECISION AND ORDER REMANDINGPROCEEDING TO THEADMINISTRATIVE LAW JUDGEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn September 29, 1981, Administrative LawJudge James L. Rose issued the Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the Charging Partyfiled exceptions and a supporting brief, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light ofthe exceptions and briefs and has decided to affirmhis rulings,' and findings, and conclusions only tothe extent consistent herewith.The complaint alleges in part that RespondentGeneral Processing Corporation is the successoremployer of Philips Industries, Inc., and that by itsrefusal to recognize and bargain with the Union itviolated Section 8(a)(5) of the Act. The Adminis-trative Law Judge correctly states that where, ashere, the alleged successor produces the sameproducts with the same equipment, with the sameskill level of employees, for the same customers asthe previous employer, the successorship issueturns on whether a majority of the alleged succes-sor's bargaining unit employees had been bargain-ing unit employees of the previous employer.United Maintenance & Manufacturing Co., Inc., 214NLRB 529, 533 (1974). To that end, the Adminis-trative Law Judge undertakes a detailed discussionof who worked for Respondent General ProcessingCorporation in its first months of operations andwhich of those General Processing CorporationWe find no merit in Respondent's exception to the AdministrativeLaw Judge's ruling to allow the testimony of Earl Dodson, GeorgeDavis, Herbert Davis, Kenneth Blaylock, and Charles Pickett eventhough he had granted Respondent's motion at the outset of the hearingto invoke the sequestration rule. Under the circumstances present here,we find that the Administrative Law Judge complied with our currentpolicy regarding the exclusion of potential witnesses. See Unga PaintingCorporation, 237 NLRB 1306 (1978). Moreover, Respondent has notshown that the ruling prejudiced its case. International Brotherhood ofBoilermakers. Iron Shipbuilders, Blacksmiths Forgers & Helpers LocalLodge Na 732. AFL.-CIO (Triple A Machine Shop, Inc., d/b/a Triple ASouth), 239 NLRB 504, fn. I (1978).263 NLRB No. 13employees had been employees of the previous em-ployer, Philips Industries, Inc. The record containstwo exhibits which, along with certain explanatorytestimony, constitute the basis for determiningwhether in fact a majority of Respondent's employ-ees were former unit employees of Philips Indus-tries. The first of these exhibits is a joint exhibitwhich lists the names and first date of work of allthe employees hired by Respondent from its firstday of operations (June 9, 1980) to the date of theissuance of the complaint (August 26, 1980). Thesecond of these exhibits is a copy of the senioritylist of the employees of Philips Industries, Inc., asof March 1980.2The Administrative Law Judge compared thesetwo exhibits and compiled a table, set out in hisDecision, of 41 employees who were hired by Re-spondent and who had previously been workingfor Philips Industries. We find that, in making thisdeterminative computation, the AdministrativeLaw Judge made two errors. First, he includedtwo persons-Clifford Campbell and DallasHamby-whose names do not appear on the senior-ity list. This was an error. Thus, on this record,there is no persuasive evidence that either CliffordCampbell or Dallas Hamby, both of whom it isconceded started work for Respondent on June 16,1980, were in fact working for Philips Industries.Second, the Administrative Law Judge includedthree persons-Jeff Burnett, Tom Dunaway, andBob Mitchell-whose names do not appear on theoriginal typed portion of the seniority list. Thosethree names are merely penciled onto the senioritylist. When the General Counsel offered the senior-ity list into evidence, Respondent's counsel object-ed to any weight being given to the three nameswhich were not typed on the list. The Administra-tive Law Judge received the exhibit, specifically-and correctly-limited to the typed names on thedocument.3Yet in compiling his table of Respond-b The most recent collective-bargaining agreement, effective Novem-ber 6, 1977, through August 15, 1980, and signed by Philips Industries,Inc., and the Union, provided that the Company shall post every 6months an up-to-date list of all employees according to their hiring dates.This exhibit is a copy of the March 1980 seniority list.S The seniority list was introduced through the testimony of HorrisNorrod, president of the Union Local. During voir dire examination byRespondent's counsel, Norrod stated that his copy of the typed list,which he received pursuant to the collective-bargaining agreement, didnot have the penciled-in lines and notations which appear on the copyidentified and offered at the hearing by the General Counsel Norrod tes-tified specifically that the three names-Burnett, Dunaway, and Mitch-ell-which are penciled-in on the copy of the seniority list which wasultimately received into the record did not appear on the original of thedocument which he had been provided. Respondent's counsel at the hear-ing then stated he had no objection to the document "which purports tobe a seniority list" but that he objected "to it for whatever matter is as-serted as a result of the markings on the document." The AdministrativeLaw Judge agreed to this limitation on the document, stating "Okay. Iwon't consider any of the-but will receive it."86 GENERAL PROCESSING CORPORATIONent's employees who had worked for Philips Indus-tries, the Administrative Law Judge disregardedhis limitation on the receipt of the exhibit and in-cluded the three penciled-in names in his table.This was an error. Thus, on this record, there is nopersuasive evidence that Jeff Burnett, TomDunaway, or Bob Mitchell was working in the bar-gaining unit for Philips Industries.To correct the Administrative Law Judge's fig-ures in light of these two errors, the names of Bur-nett, Campbell, Dunaway, Hamby, and Mitchellmust be removed from his table of Respondent'semployees who had previously worked for PhilipsIndustries. In his Decision, the Administrative LawJudge compiled a second table, which showed forvarious dates in June, July, and August 1980 boththe total number of employees working in the bar-gaining unit for Respondent and the portion of thattotal number who had previously been working asemployees of Philips Industries. Due to the twoerrors in his first table, the Administrative LawJudge's second table is inaccurate. As corrected,beginning with the date of Respondent's receipt ofthe Union's bargaining demand, the second tableshould read as follows (ratio of former Philips em-ployees to all Respondent employees): June 13, 5 of11; June 16, 14 of 42; June 17, 15 of 43; June 19, 21of 49; June 20, 24 of 53; June 23, 31 of 68; June 24,31 of 69; June 26, 32 of 71; July 7, 32 of 72; July 8,33 of 73; July 21, 35 of 79; August 4, 35 of 81;August 18, 36 of 84; and August 21, 36 of 85. Acorrect computation reveals that, from the date ofRespondent's receipt of the Union's demandthrough the date of the complaint's issuance, therewas never a time when a majority of Respondent'sbargaining unit employees were employees whohad been working for Philips Industries in the bar-gaining unit. Under these circumstances, and absenta showing that this lack of majority status wascaused by Respondent's illegal failure to hireformer Philips employees in violation of Section8(a)(3), Respondent is not a successor employer,had no obligation to recognize or bargain with theUnion, and did not violate Section 8(a)(5) of theAct by failing to do so.4The complaint also alleges that Respondent vio-lated Section 8(a)(3) of the Act by refusing to hire4 Member Fanning concurs in the result here, but he does not believethat in every case there must be an absolute majority of the predecessor'semployees before a duty to bargain can be found. See United Maintenance& Manufacturing Co.. Inc., 214 NLRB at 536, fn. 21, and cases citedtherein.former Philips employees because of their unionmembership and activities. In addition, the com-plaint alleges that "but for" that illegal refusal tohire Respondent would have employed, as a major-ity of its employees, individuals who were previ-ously employees of Philips. Although the Adminis-trative Law Judge discussed the 8(a)(3) issue andconcluded there was no 8(a)(3) violation, we findthat his analysis and conclusion on the 8(a)(3) issuein his present Decision is precariously dependenton his erroneous finding that in fact a majority ofRespondent's employees had been Philips employ-ees. A close reading of the record convinces usthat the foundation of the Administrative LawJudge's finding of no 8(a)(3) violaton is, in thepresent form of his Decision, his erroneous findingof the existence of an 8(a)(5) violation. In light ofour reversal of his 8(a)(5) analysis and conclusion,we are not left with an adequate determination ofthe refusal-to-hire allegation.sIn these circum-stances, we find it appropriate to remand the pro-ceeding to the Administrative Law Judge for anevaluation of the 8(a)(3) portion of the allegationand issuance of a supplemental decision, untaintedby the erroneous 8(a)(5) finding.6ORDERIt is hereby ordered that this case be, and ithereby is, remanded to the Administrative LawJudge for the preparation of a supplemental deci-sion containing findings of fact, conclusions of law,and recommendations, in accordance with this De-cision and Order Remanding and that, followingservice of such supplemental decision on the par-ties, the provisions of Section 102.46 of the Board'sRules and Regulations, Series 8, shall be applicable.a We note that there is extensive testimony in the record by Respond-ent's president as to whom he hired and why, as well as to his businessapproach ris-a-vir unionization. The Administrative Law Judge did notdiscuss substantial portions of this testimony. On reconsideration, the Ad-ministrative Law Judge is not precluded from making a finding of unionanimus if he finds the record so warrants.s On remand, the Administrative Law Judge is to determine whetherRespondent violated Sec. 8(aX3) of the Act in its hiring practices. Ourconclusion here that at no relevant time were a majority of Respondent'semployees former Philips employees does not preclude the Administra-tive Law Judge from finding, if the evidence so warrants, that Respond-ent violated Sec. 8(aX3) of the Act by its refusal to hire certain Philipsemployees, that but for the refusal a majority of Respondent's employeeswould have been former Philips employees, and that therefore Respond-ent has on that theory violated Sec. 8(aX5) of the Act. See Potter's DrugEnterprise Inc., d/b/a Potter's Chalet Drug and Potter's Westpark Drng,233 NLRB 15, 20 (1977); Karl Kallman d/b/a Love's Barbeque RestaurantNa 62; Low's Enterprises, Inc., 245 NLRB 78., 81-82 (1979), enfd. in per-tinent part 640 F.2d 1094 (9th Cir. 1981).87